Exhibit 10.12

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination Agreement (the “Agreement”) is entered into as of the 1st day
of January, 2005, by and among Larry R. Mathews (“Employee”), Heritage Financial
Holding Corporation, a Delaware corporation (“HFHC”), and Heritage Bank, an
Alabama state banking corporation (“Heritage Bank”).

 

WHEREAS, Employee has been employed by HFHC and Heritage Bank pursuant to an
Employment Agreement dated January 23, 2003, by and among HFHC, Heritage Bank
and Employee (the “Prior Employment Agreement”); and

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated July 15,
2004, as amended (the “Merger Agreement”), by and among The Peoples Holding
Company, a Mississippi corporation (“Peoples”), The Peoples Bank & Trust
Company, a Mississippi banking association (the “Company”), HFHC and Heritage
Bank, a certain Plan of Merger shall be effectuated with regard to such parties
as of the “Effective Time” (as defined in Section 1.2 of the Merger Agreement);
and

 

WHEREAS, Employee has entered into an Employment Agreement among Employee and
Peoples and the Company (the “New Employment Agreement”) which New Employment
Agreement is conditioned upon the consummation of the said Plan of Merger and
shall be effective as of the Effective Time; and

 

WHEREAS, as an inducement to Peoples and the Company to enter into the Merger
Agreement and to execute and deliver the New Employment Agreement, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto wish to settle and release any and all claims
any party hereto may have against another party hereto arising from Employee’s
employment with HFHC and Heritage Bank and the termination of the Prior
Employment Agreement, upon the following terms and provisions:

 

1. Prior Agreements. The parties hereto agree that the Prior Employment
Agreement shall be terminated and of no further force and effect as of the
Effective Time. This Agreement shall be null and void ab initio and of no
further force and effect if the Effective Time does not occur or the Merger
Agreement is terminated prior to the Effective Time.

 

2. No Additional Payment or Benefits. No payments or benefits shall be made by
the HFHC or Heritage Bank to Employee, and Employee acknowledges that he has no
entitlement to, or any right to make any claims for any additional payments or
benefits from HFHC or Heritage Bank of any kind whatsoever.

 

3. Release and Indemnification by Employee.

 

A. In consideration of the promises contained herein and in the New Employment
Agreement, Employee, on behalf of himself and his heirs, executors,



--------------------------------------------------------------------------------

administrators, successors and assigns, hereby fully and forever discharges and
irrevocably releases HFHC and Heritage Bank and all of their directors,
officers, employees, shareholders, affiliates, successors and assigns (the
“Released Parties”) from any and all claims, demands, actions, suits, causes of
action and liabilities of whatever kind and nature, whether in law or in equity
and whether known or unknown, which he had, now has or hereafter can, shall or
may have against HFHC and Heritage Bank, for, upon or by reason of or arising
out of Employee’s employment with Heritage Bank and the termination of the Prior
Employment Agreement, including, but not limited to, claims in equity or law for
personal injury, breach of contract, whether express or implied, or oral or
written, fraudulent inducement, defamation, mental anguish, intentional
infliction of emotional distress, prima facie tort, intentional interference
with contractual relations, injury to health and reputation, claims under
federal, state or local laws prohibiting discrimination on the account of age,
national origin, race, sex, handicap, religion, and similar classifications,
claims under the Civil Rights Act of 1866, the Civil Rights Act of 1964, Title
VII, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act of 1994, and
the Americans With Disabilities Act. The provisions of any laws providing in
substance that releases shall not extend to claims which are unknown or
unsuspected at the time to the person executing such waiver or release, are
hereby expressly waived; provided, however that this release shall not extend to
rights or claims under ADEA that may arise after the date of this Agreement.
Employee hereby agrees to forego any right to file any charges or complaint with
any governmental agencies for a lawsuit against the Released Parties under any
of the laws referenced in this paragraph or with respect to any matters covered
by the release in this paragraph to the extent such laws or matters relate to
employment under the Prior Employment Agreement.

 

B. Employee shall indemnify and hold harmless each of the Released Parties from
and against all loss, liability, claim, damage or expense (including costs of
investigation and defense and reasonable attorneys’ fees), arising directly or
indirectly from or in connection with the assertion by or on behalf of Employee
of any claim or other matter purported to be released pursuant to this
Agreement.

 

C. Employee hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any of the Released Parties
based upon any matter purported to be released hereby.

 

4. Release and Indemnification by HFHC and Heritage Bank.

 

A. In consideration of the promises contained herein, HFHC and Heritage Bank,
and their respective successors and assigns, hereby fully and forever discharge
and irrevocably release Employee from any and all claims, demands, actions,
suits, causes of action and liabilities of whatever kind and nature, whether in
law or in equity and whether known or unknown, which either had, now has or
hereafter can, shall or may have against Employee, for, upon or by reason of or
arising out of Employee’s employment with HFHC or Heritage Bank and the
termination of the Prior Employment Agreement. The provisions of any laws
providing in substance that releases shall not extend to claims which are
unknown or unsuspected at the time to the person executing such waiver or
release, are hereby expressly waived. HFHC and

 

2



--------------------------------------------------------------------------------

Heritage Bank, and their respective successors and assigns, hereby agree to
forego any right to file any charges or complaint with any governmental agencies
for a lawsuit against the Employee under any of the laws referenced in this
paragraph or with respect to any matters covered by the release in this
paragraph to the extent such laws or matters relate to employment under the
Prior Employment Agreement.

 

B. HFHC and Heritage Bank, and their respective successors and assigns, shall
indemnify and hold harmless Employee from and against all loss, liability,
claim, damage or expense (including costs of investigation and defense and
reasonable attorneys’ fees), arising directly or indirectly from or in
connection with the assertion by or on behalf of HFHC or Heritage Bank, or their
respective successors and assigns, of any claim or other matter purported to be
released pursuant to this Agreement.

 

C. HFHC and Heritage Bank, and their respective successors and assigns, hereby
irrevocably covenant to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against Employee based upon any matter purported to be
released hereby.

 

5. Rights Under Agreement and New Employment Agreement. Notwithstanding any
provision contained herein to the contrary, the release by Employee in this
Agreement shall not limit the right of Employee to seek or enforce the
provisions of this Agreement or the New Employment Agreement.

 

6. Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Alabama without
regard to principles of conflict of laws.

 

7. Entire Agreement. Each party hereto acknowledges that such party is entering
into this Agreement voluntarily and that such party fully understands all of its
provisions. This Agreement constitutes the entire understanding of the parties
and supersedes all prior oral and written agreements. This Agreement cannot be
modified except by a writing signed by all parties hereto.

 

8. Amendment. No provisions of this Agreement may be amended, modified, waived
or discharged except by a written document signed by all the parties hereto.

 

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect to the fullest
extent permitted by law.

 

10. Survival of Rights and Obligations. The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the termination of the Employee’s employment
with HFHC or Heritage Bank or any settlement of the financial rights and
obligations arising from the Employee’s employment with HFHC or Heritage Bank,
to the extent necessary to preserve the intended benefits of such provision.

 

3



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed (including via facsimile) in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and same instrument, and, subject to
the further terms of this Agreement, shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.

 

12. Headings. The headings and title of this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

EMPLOYEE

/s/ Larry R. Mathews

--------------------------------------------------------------------------------

Larry R. Mathews

HERITAGE FINANCIAL HOLDING

COMPANY

By:

 

/s/ Larry R. Mathews

--------------------------------------------------------------------------------

Name:

 

Larry R. Mathews

Title:

 

President

HERITAGE BANK

By:

 

/s/ Larry R. Mathews

--------------------------------------------------------------------------------

Name:

 

Larry R. Mathews

Title:

 

President

 

4